212 Ga. 295 (1956)
92 S.E.2d 7
JACOBY
v.
JACOBY.
19257.
Supreme Court of Georgia.
Argued February 14, 1956.
Decided March 12, 1956.
J. Hugh Rogers, Mitchell & Mitchell, for plaintiff in error.
T. Emory Daniel, Jr., James A. MacKay, contra.
HEAD, Justice.
In the present case the trial court overruled the defendant's general demurrer and certain grounds of his special demurrers and sustained one ground of special demurrer. The court allowed the plaintiff fifteen days to amend, and within this period the plaintiff filed an amendment. After the expiration of the time for amendment no further adjudication was made by the court as to the sufficiency of the petition. The defendant in a direct bill of exceptions excepts to the judgment overruling his general grounds of demurrer. Held:
"Where the court sustains any or all demurrers to pleading, and allows time for the filing of an amendment, such judgment or order shall not be subject to exception or review, but the court shall render a judgment on the sufficiency of the pleadings after the expiration of the time allowed for amendment which shall supersede the judgment allowing time for amendment." Ga. L. 1952, p. 243 (Code, Ann. Supp., § 81-1001). The trial court having rendered no judgment on the sufficiency of the pleadings after the expiration of the time allowed for amendment, and after the amendment filed by the plaintiff, the ruling on the demurrers here excepted to can not be reviewed in this court. Myers v. Grant, 212 Ga. 182 (91 S.E.2d 335); Adams v. Ricks, 91 Ga. App. 494, 498 (86 S.E.2d 329); Norton v. Hamilton, 92 Ga. App. 2 (87 S.E.2d 442).
Writ of error dismissed. All the Justices concur, except Wyatt, P. J., not participating.